         Case 6:20-cv-06025-EAW Document 11 Filed 01/24/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK


 ROCHESTER DRUG CO-OPERATIVE, INC.,
                                                                    NOTICE OF MOTION FOR
                                                                       A PRELIMINARY
                               Plaintiff,
                                                                         INJUNCTION
 vs.
                                                                         6:20-cv-6025 (EAW)
 HISCOX INSURANCE COMPANY, INC.,

                                Defendant.




               PLEAS E TAKE NOTICE that, upon the annexed Declaration of Patrick M. Tomovic,

dated January 20, 2020, Declaration of David A. Shaiman, dated January 17, 2020, the

Declaration of John Kinney, dated January 20, 2020, the Complaint, dated January 10, 2020 and

exhibits thereto, and the accompanying Memorandum of Law in Support of Plaintiff’s

Preliminary Injunction, dated January 21, 2020, Plaintiff Rochester Drug Co-Operative, Inc.

(“Rochester Drug Co-Op”), will move this Court before the Honorable Elizabeth A. Wolford,

United States District Court Judge, at the United States Courthouse, 100 State Street, Rochester,

New York 14614, on a date and time to be set by the Court, for an Order pursuant to F.R.C.P.

65(a), ordering that, through the conclusion of the March 20, 2020 trial and any post-trial briefing

in the following cases:

    a. The People of the State of New York, by Letitia James, Attorney General of the State of
       New York v. Purdue Pharma L.P., Index No. 400016/2018;

    b. County of Nassau v. Purdue Pharma, L.P., et al., Index No. 400008/2017; and

    c. County of Suffolk v. Purdue Pharma L.P., et al., Index No. 613760/2016 (collectively, the
       “Trial Cases”)

Hiscox Insurance Company, Inc. is enjoined and restrained from:
        Case 6:20-cv-06025-EAW Document 11 Filed 01/24/20 Page 2 of 2




   a. Dishonoring Rochester Drug Co-Op’s right to the advancement of current and future

      defense costs, inclusive of attorneys’ fees, discovery expenses, and expert fees; and

   b. Refusing to advance reasonable defense costs in the Trial Cases.



Dated: January 21, 2020
       Buffalo, New York
                                                   HARTER SECREST & EM ERY LLP


                                                   By:     s/ Lauren R. Mendolera
                                                           Patrick Tomovic, Esq.
                                                           Lauren R. Mendolera, Esq.
                                                           50 Fountain Plaza, Suite 1000
                                                           Buffalo, New York 14202
                                                           Telephone: (716) 853-1616
                                                           Facsimile: (716) 853-1617
                                                           ptomovic@hselaw.com
                                                           lmendolera@hselaw.com

                                                           Attorneys for Rochester Drug Co-
                                                           Operative, Inc.
